J-A18004-16


                                  2016 Pa. Super. 225

IN THE INTEREST OF: A.A., A MINOR                       IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA




APPEAL OF: A.A.

                                                              No. 1931 MDA 2015


            Appeal from the Dispositional Order September 28, 2015
               In the Court of Common Pleas of Dauphin County
              Juvenile Division at No(s): CP-22-JV-0000144-2015


BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E., and STEVENS, P.J.E.*

CONCURRING OPINION BY STEVENS, P.J.E.:                   FILED OCTOBER 18, 2016

        While I agree with the Majority that the detention at issue was legal,

and thus, the dispositional order should be affirmed, I write separately to

observe     that   the      discussion   of    the   three-judge   panel    opinion   in

Commonwealth           v.    Nguyen,     116 A.3d 657    (Pa.Super.   2015),    is

unwarranted. Rather, quite simply, we are bound to follow this Court’s en

banc opinion in Commonwealth v. Kemp, 961 A.2d 1247 (Pa.Super. 2008)

(en banc).




____________________________________________


*
    Former Justice specially assigned to the Superior Court.